Allowable Subject Matter
Claims 1, 6-8, 11, 14, and 17-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the closest prior art, Wang et al. [US Patent Number 10,594,145 B1], fails to anticipate or render obvious reading a stored discharge cut-off voltage, determining a fourth remaining capacity ratio based on said discharge cut-off voltage and said values of said battery parameters, and determining a fifth remaining capacity ratio based on a difference between said third remaining capacity ratio and said fourth remaining capacity ratio; and determining a revised current remaining capacity ratio based on said first remaining capacity ratio, said second remaining capacity ratio and said fifth remaining capacity ratio, in combination with all other limitations in the claim(s) as defined by applicant.

Claim 11 is allowed because the closest prior art, Wang et al. [US Patent Number 10,594,145 B1], fails to anticipate or render obvious determining said current remaining capacity ratio based on said second remaining capacity ratio and said third remaining capacity ratio when said sleep time is not greater than said preset time period, in combination with all other limitations in the claim(s) as defined by applicant.

Claim 21 is allowed because the closest prior art, Wang et al. [US Patent Number 10,594,145 B1], fails to anticipate or render obvious determining a current remaining capacity ratio based on said first remaining capacity ratio, said second remaining capacity ratio and said third remaining capacity ratio; reading values of said battery parameters each time a preset time interval is exceeded when in said full power mode, and determining a remaining capacity ratio based on said values of said battery parameters read when said preset time interval is exceeded; reading said current remaining capacity ratio, and calculating a proportional relationship between said current remaining capacity ratio and said remaining capacity ratio based on said values of said battery parameters read when said preset time interval is exceeded, in combination with all other limitations in the claim(s) as defined by applicant.

Claim 22 is allowed because the closest prior art, Wang et al. [US Patent Number 10,594,145 B1], fails to anticipate or render obvious determining a current remaining capacity ratio based on said first remaining capacity ratio, said second remaining capacity ratio and said third remaining capacity ratio; wherein said determining a current remaining capacity ratio based on said first remaining capacity ratio, said second remaining capacity ratio and said third remaining capacity ratio comprises: selecting a minimum of said first remaining capacity ratio, said second remaining capacity ratio and said third remaining capacity ratio as said current remaining capacity ratio, in combination with all other limitations in the claim(s) as defined by applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/Primary Examiner, Art Unit 2862